DETAILED ACTION

Status of Application
This action is a Non-Final Rejection. This action is in response to the application filed on December 6, 2019.
Claims 1-17 are pending and are rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Note
	The instant claims include at least four inventions: information processing device, communication equipment, management server, and intermediate server. However, because of the broad and abstract nature of the claims, they were all fully examined. For example, claim 1 is claiming an information processing device and claim 8 is claiming communication equipment. However, although claim 8 includes the two positively recited limitations of “a near field communication unit” and “a second memory unit,” most of the claim is referring to the information processing device. The other independent claims are similarly written. Therefore, the information processing device of claim 1 is the invention that is being examined in this Office action. Future amendments that differentiate the other claims from the information processing device may require a restriction by original presentation.  



Claim Interpretation
	Applicant’s claims include language that does not serve to differentiate the claims from the prior art. The following are examples of this type of language:
The claims include the term “capable” (e.g., “wherein the first memory unit is configured to be capable of recording first electronic money as the electronic value”). If a unit is capable of performing an action, then the prior art only needs to teach a unit that is capable of performing the action. 
The claims include language that is not positively recited. For example, claim 1 is claiming an “information processing device.” However, the limitations refer to “communication equipment including a 
Similarly, claim 9 is claiming communication equipment that comprises a near field communication unit and a second memory unit. Limitations related to the information processing device and server do not distinguish the claim from the prior art. The other claims include limitations that are similarly interpreted.
The claims include language that is intended use. For example, claim 1 recites “an application that causes a user interface related to the transfer of the electronic value to be displayed on a display unit.”  What is caused to be displayed is intended use and does not differentiate the claims from the prior art. Claim 1 also recites “the instruction transmitted to the communication equipment being an instruction to add an electronic value corresponding to the amount of the transfer to the second memory unit of the communication equipment.” The purpose of transmitting the instruction is intended use. Additionally, the content of the instruction is nonfunctional descriptive material. The other claims include limitations that are similarly interpreted.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite terms such as “a first memory unit,” “a reader/writer,” “communication equipment,” and “a second memory unit,” “a communication unit,” “a control unit,” a “display unit,” and “a processing execution unit.” Applicant’s specification includes the claim language and describes these terms according to their function, but does not appear to describe these items. Therefore, the specification does not provide sufficient description of the claims to demonstrate to one of ordinary skill in the art that the inventor had possession of the claimed invention. 



Claim Rejections - 35 USC § 112
The following is a quotation 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The claims recite terms such as “a first memory unit,” “a reader/writer,” “communication equipment,” and “a second memory unit,” “a communication unit,” “a control unit,” a “display unit,” and “a processing execution unit.” 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is applied to a claim limitation if it meets the following 3-prong analysis:
(A) the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; Note: examples of placeholders include mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for."
(B) the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

It appears that these claim limitations may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. If so, the written description appears to fail to disclose the corresponding structure, material, or acts for performing the functions of these limitations. The specification describes these terms according to their function.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claims so that the claim limitations will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claims, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 3 recites “wherein the transfer of the electronic value includes transferring the electronic value after converting the electronic value into an electronic value of a different type.” It is unclear what is meant by “converting the electronic value into an electronic value of a different type” as it is recited here. It appears that claim 3 and the claims from which it depends relate to an exchange of value such as a purchase of a ticket. If, per the claim, the electronic value is transferred after a conversion, then it appears that the “converting” is not referring to the exchange of the funds. However, it’s not clear how the electronic value can be converted to a different type before the value is exchanged. Other claims include similar language. 
Claim 5 recites “the second memory unit is configured to be capable of recording second electronic money of a type different from the first electronic money and the electronic ticket.” It is unclear what is meant by the second electronic money being of a type that is different from the first electronic money and the electronic ticket. For example, is there a currency exchange occurring as part of the transaction? Does “type that is different” refer to the amount of electronic money? This limitation is unclear. Other claims include similar language.  



Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-17 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

2019 PEG Step
Analysis of Claims 1-17
Step 1: Does the Claim Fall Within a Statutory Category?
Claims 1-14 recite an information processing device, communication equipment, a management server, and an intermediate server, and, therefore, are directed to the statutory class of machine/manufacture. However, it appears that the limitations may be software, as it is unclear whether 35 U.S.C. 112(f) is invoked. 

Yes, with respect to claims 15-20 recite a method and, therefore, are directed to the statutory class of process. 
Step 2A, Prong 1: Is a Judicial Exception Recited? 
Yes. But for the recited computer related components (i.e., the additional elements), the claims as a whole recite a method of organizing human activity. The claims are directed to a system and method for exchanging value. This type of method of organizing human activity is a commercial interaction such as sales activities or business relations. Thus, the claims recite an abstract idea. 
Step 2A, Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer (i.e., device) as a tool to perform the abstract idea. The claimed computer components are recited at a high level of generality and are merely invoked as tools to exchange value. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 
Step 2B: Does the Claim Provide an Inventive Concept? 
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. 



As such, the claims are not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fisher, U.S. Patent Application Publication No. 2013/0226635 A1. 

Claim 1:
Fisher discloses: 
a first memory unit on which an electronic value is recorded (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.)).
a reader/writer that performs near field communication with communication equipment including a second memory unit (see at least Fisher, paragraph 0025 (The POS transceiver 134 may be an NFC device.)).
a communication unit that performs communication with a management server (see at least Fisher, Figure 1, item 120 and associated text; paragraph 0020 (The communication device 110 communicates with the transaction server 170 via a point of sale terminal.)).
a control unit that controls transfer of the electronic value to the communication equipment via the reader/writer (see at least Fisher, Figure 2 and associated text; paragraph 0023 (The radio element of the mobile device includes application programs such as a ticketing application or a payment/wallet application.)).
and an application that causes a user interface related to the transfer of the electronic value to be displayed on a display unit, (see at least Fisher, 
wherein on a basis of an instruction received from the management server via the communication unit in accordance with an operation of the application, the control unit deletes the electronic value corresponding to an amount of the transfer from the first memory unit, and transmits an instruction to the communication equipment via the reader/writer, the instruction transmitted to the communication equipment being an instruction to add an electronic value corresponding to the amount of the transfer to the second memory unit of the communication equipment (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment)).

Claim 2:
Fisher further discloses: 
wherein the control unit activates the reader/writer on the basis of the instruction received from the management server via the communication unit in accordance with the operation of the application (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment)).

Claim 3:
Fisher further discloses: 
wherein the transfer of the electronic value includes transferring the electronic value after converting the electronic value into an electronic value of a different type (see at least Fisher, paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment); In Fisher, currency is exchanged for a ticket or item of value.).

Claim 4:
Fisher further discloses: 
wherein the first memory unit is configured to be capable of recording first electronic money as the electronic value (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.)).
the second memory unit is configured to be capable of recording second electronic money of a type different from the first electronic money, and on the basis of the instruction received from the management server via the communication unit in accordance with the operation of the application, the control unit deletes the first electronic money corresponding to an amount of transfer from the first memory unit, and transmits an instruction to the communication equipment via the reader/writer, the instruction transmitted to the communication equipment being an instruction to add, to the second memory unit, second electronic money into which the first electronic money corresponding to the amount of the transfer has been converted (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment)).

Claim 5:
Fisher further discloses: 
wherein the first memory unit is configured to be capable of recording first electronic money and an electronic ticket as the electronic values (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.)).
the second memory unit is configured to be capable of recording second electronic money of a type different from the first electronic money and the electronic ticket, and on the basis of the instruction received from the management server via the communication unit in accordance with the operation of the application, the control unit deletes the first electronic money corresponding to an amount of transfer from the first memory unit, adds the electronic ticket to the first memory unit, and transmits an instruction to the communication equipment via the reader/writer, the instruction transmitted to the communication equipment being an instruction to add, to the second memory unit, second electronic money into which the first electronic money corresponding to the amount of the transfer has been converted, and delete the electronic ticket from the second memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment)).

Claim 6:
Fisher further discloses: 
wherein the electronic value is an electronic ticket (see at least Fisher, paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.)).

Claim 7:
Fisher further discloses: 
wherein the electronic value is a coupon (see at least Fisher, paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.)).

Claim 8:
Fisher discloses: 
a near field communication unit that performs near field communication with a reader/writer of an information processing device, the information processing device including a first memory unit on which a first electronic value is recorded and the reader/writer and performing communication with a management server and a second memory unit on which a second electronic value of a type different from the first electronic value is recorded, (see at least Fisher, Figure 1, item 130 and associated text; paragraph 0107 (The POS terminal has an NFC transceiver.); paragraph 0111 (The POS terminal stores the digital artifacts (e.g., eTickets, eCoupons, etc.) and sends them to the mobile device when performing a transaction. The POS terminal also communicates with a management server.)).
wherein the second electronic value corresponding to an amount of transfer is added to the second memory unit via the reader/writer in accordance with an instruction from the management server provided on a basis of a request to transfer an electronic value from the information processing device, the transferring the electronic value including converting the first electronic value recorded on the first memory unit into the second electronic value and transferring the second electronic value to the second memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment)).

Claim 9:
Fisher discloses: 
a communication unit that receives a request to transfer an electronic value from an information processing device, the transferring the electronic value including transferring the electronic value recorded on a first memory unit of the information processing device including a reader/writer and the first memory unit on which the electronic value is recorded to a second memory unit of communication equipment that performs near field communication with the reader/writer and includes the second memory unit
and a processing execution unit that instructs, on a basis of the request to transfer the electronic value, the information processing device to delete the electronic value corresponding to an amount of transfer from the first memory unit, and add the electronic value corresponding to the amount of the transfer to the second memory unit of the communication equipment (see at least Fisher, paragraph 0020 (“The management server 180 identifies the user corresponding to the transaction verification signal, and provides a first transaction response signal back to the mobile communication device 110 as one of the transaction signals.”); paragraph 0110).

Claim 10:
Fisher further discloses: 
wherein the first memory unit is configured to be capable of recording first electronic money as the electronic value (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.)).
the second memory unit is configured to be capable of recording second electronic money of a type different from the first electronic money, and on a basis of a request to transfer electronic money from the information processing device, the transferring the electronic money including converting the first electronic money recorded on the first memory unit into the second electronic money and transferring the second electronic money to the second memory unit, the processing execution unit instructs the information processing device to delete the first electronic money corresponding to an amount of transfer from the first memory unit, and add the second electronic money corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0017 (payment)).

Claim 11:
Fisher
wherein the first memory unit is configured to be capable of recording first electronic money and an electronic ticket as the electronic values, (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.)).
the second memory unit is configured to be capable of recording second electronic money of a type different from the first electronic money and the electronic ticket, and on a basis of a request from the information processing device, the request being a request to transfer electronic money and to transfer the electronic ticket to the first memory unit, the electronic ticket being recorded on the second memory unit, the transferring the electronic money including converting the first electronic money recorded on the first memory unit into the second electronic money and transferring the second electronic money to the second memory unit, the processing execution unit instructs the information processing device to delete the first electronic money corresponding to an amount of transfer from the first memory unit, add the electronic ticket to the first memory unit, delete the electronic ticket from the second memory unit, and add the second electronic money corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0017 (payment)).

Claim 12:
Fisher discloses: 
a communication unit that receives a request to transfer an electronic value from an information processing device including a reader/writer and a first memory unit on which the electronic value is recorded, the transferring the electronic value including transferring the electronic value recorded on the first memory unit to a second memory unit of communication equipment that includes the second memory unit and performs near field communication with the reader/writer (see at least Fisher, paragraph 0020 (“The point-of-sale terminal 150 receives one of the transaction request signals from the mobile communication device 110 and transmits the one transaction request signal to a transaction server 170, typically using a communication channel 160 such as the Internet. The transaction server 170 verifies the transaction, and forwards a transaction verification signal to the management server 180.”)).
and a processing execution unit that requests, on a basis of the request to transfer the electronic value, the management server to delete the electronic value corresponding to an amount of transfer from the first memory unit, and add the electronic value corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0020 (“The management server 180 identifies the user corresponding to the transaction verification signal, and provides a first transaction response signal back to the mobile communication device 110 as one of the transaction signals.”); paragraph 0110; paragraph 0111 (The management server can manage the transfer of the electronic value.)).

Claim 13:
Fisher further discloses: 
wherein the first memory unit is configured to be capable of recording first electronic money as the electronic value, (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.)).
the second memory unit is configured to be capable of recording second electronic money of a type different from the first electronic money, and on a basis of a request to transfer electronic money from the information processing device, the transferring the electronic money including converting the first electronic money recorded on the first memory unit into the second electronic money and transferring the second electronic money to the second memory unit, the processing execution unit requests the management server to delete the first electronic money corresponding to an amount of transfer from the first memory unit, and add the second electronic money corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile 

Claim 14:
Fisher further discloses: 
wherein the first memory unit is configured to be capable of recording first electronic money and an electronic ticket as the electronic values, (see at least Fisher, Figure 1, Item 130 and associated text; paragraphs 0036-0061 (These paragraphs list the banking and money management services that are included in the mobile application on the mobile device. For example, funds can be loaded or unloaded.); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.)).
the second memory unit is configured to be capable of recording second electronic money of a type different from the first electronic money and the electronic ticket, and on a basis of a request from the information processing device, the request being a request to transfer electronic money and to transfer the electronic ticket to the first memory unit, the electronic ticket being recorded on the second memory unit, the transferring the electronic money including converting the first electronic money recorded on the first memory unit into the second electronic money and transferring the second electronic money to the second memory unit, the processing execution unit requests the management server to delete the first electronic money corresponding to an amount of transfer from the first memory unit, add the second electronic money corresponding to the amount of the transfer to the second memory unit, delete the electronic ticket from the second memory unit, and add the electronic ticket to the first memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0017 (payment)).

Claim 15:
Fisher
requesting an intermediate server to transfer an electronic value recorded on the first memory unit to the second memory unit via the communication unit (see at least Fisher, paragraph 0020 (“The point-of-sale terminal 150 receives one of the transaction request signals from the mobile communication device 110 and transmits the one transaction request signal to a transaction server 170, typically using a communication channel 160 such as the Internet. The transaction server 170 verifies the transaction, and forwards a transaction verification signal to the management server 180.”)).
activating the reader/writer (see at least Fisher, paragraph 0110).
performing near field communication with the communication equipment using the reader/writer (see at least Fisher, paragraph 0110).
and according to an instruction from the management server provided on a basis of a request made to the management server by the intermediate server in accordance with the request to transfer the electronic value, deleting the electronic value corresponding to an amount of transfer from the first memory unit and transmitting an instruction to the communication equipment via the reader/writer, the instruction transmitted to the communication equipment being an instruction to add the electronic value corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0103 (Transactions may occur offline, thus requiring that the mobile device stores transaction details.); paragraph 0110 (The payment is processed); paragraph 0111 (Digital artifacts (i.e., claimed electronic value) such as eReceipts, eTickets, and eCoupons are stored on the mobile communication device.); paragraph 0116 (When a user purchases a ticket, an electronic ticket is transmitted to the user’s mobile device.); paragraph 0117 (payment)).

Claim 16:
Fisher discloses: 
receiving a deletion request to delete the electronic value corresponding to an amount of transfer from the first memory unit, the deletion request being transmitted from an intermediate server that receives a request to transfer the electronic value from the information processing device, the transferring the electronic value including transferring the electronic value recorded on the first memory unit to the second memory unit (see at least Fisher, paragraph 0020 (“The point-of-sale terminal 150 receives one of the transaction request signals from the mobile communication device 110 and transmits the one transaction request signal to a transaction server 170, typically using a 
instructing, on a basis of the deletion request, the information processing device to delete the electronic value corresponding to the amount of the transfer from the first memory unit; receiving an addition request to add the electronic value corresponding to the amount of the transfer to the second memory unit, the addition request being transmitted from the intermediate server; and instructing, on a basis of the addition request, the information processing device to add the electronic value corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0110; paragraph 0111 (The management server can manage the transfer of the electronic value.); paragraph 0117 (payment)).

Claim 17:
Fisher discloses: 
receiving a request to transfer the electronic value from the information processing device, the transferring the electronic value including transferring the electronic value recorded on the first memory unit to the second memory unit (see at least Fisher, paragraph 0020 (“The point-of-sale terminal 150 receives one of the transaction request signals from the mobile communication device 110 and transmits the one transaction request signal to a transaction server 170, typically using a communication channel 160 such as the Internet. The transaction server 170 verifies the transaction, and forwards a transaction verification signal to the management server 180.”)).
requesting the management server to delete the electronic value corresponding to an amount of transfer from the first memory unit; and requesting the management server to add the electronic value corresponding to the amount of the transfer to the second memory unit (see at least Fisher, paragraph 0110; paragraph 0111 (The management server can manage the transfer of the electronic value.); paragraph 0117 (payment)).



Other Relevant Prior Art
Rosenblatt et al., U.S. Patent Application Publication No. 2010/0082491 A1.
Huang, U.S. Patent Application Publication No. 2012/0303520 A1.
mWallet Enterprise Suite: NFC Ticketing, XPWallet, https://web.archive.org/web/20160817095209/http://www.xpwallet.com:80/asp/NFCTicketing.asp (Aug. 17, 2016). This reference teaches NFC ticketing. 
“NFC in Public Transport,” NFC Forum, https://nfc-forum.org/wp-content/uploads/2013/12/NFC-in-Public-Transport.pdf (Jan. 2011). This reference teaches using NFC to purchase and use tickets for public transportation. 
Profis, Sharon. “Everything You Need to know about NFC and Mobile Payments,” cnet, https://www.cnet.com/how-to/how-nfc-works-and-mobile-payments/ (Sept. 9, 2014). This reference teaches using a device with NFC for payments. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH H ROSEN whose telephone number is (571)270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached at 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3692